Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the preliminary amendment filed on January 25, 2021 and the preliminary amendment filed on August 9, 2019. Claims 1, 4-6, 8-12, and 14 have been amended, and claims 15-17 are new. Claims 1-17 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1613109.6 filed on 07/29/2016.

Specification
The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Objection of Claims
Claims 14, 16, and 17 are objected to for having minor informalities. The limitation “at least one computing-based resource … a blockchain transaction to a the blockchain network”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-5 and 15 are directed to a process, claims 6-11 are directed to another process, claim 12 is directed to another process, claim 14 is directed to a machine, claim 16 is directed to another machine, claim 17 is directed to another machine.
 
Claims 1, 6, and 12  are directed to the abstract idea of managing asset transfer which is grouped under commercial or legal interactions subgrouping of organizing human activity. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “generating a first blockchain transaction comprising at least one first input representing a respective first asset transferrable from the second user to the first user, and at least one first output representing a respective second asset , the second asset redeemable by providing a cryptographic signature of the first user and a cryptographic signature of the second user”, “generating a second blockchain transaction having at 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as a blockchain, a blockchain network, and a tokenized (smart) contract represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of managing asset transfer and cryptographic key based asset redemption. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of managing asset transfer and cryptographic key based asset redemption using computer technology (e.g.: node, see substitute specification as filed p. 1, lines 29-30 and p. 2, lines 1-2). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add 

Hence claims 1, 6, and 12 are not patent eligible.

As per dependent claims 2-5 and 7-11, and 15, these claims further define the abstract idea noted in claims 1, 6, and 12. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-5 and 7-11, and 15 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 13, 14, 16, and 17, the dependent claims recite the additional elements of a micropayment channel, and a computing-based resource. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, merely uses a computer as a tool to perform an abstract idea, or merely add insignificant extra-solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, merely uses a computer as a tool to perform the abstract idea, or merely add insignificant extra-solution activity to the judicial exception. In addition, the dependent claims include no indication that they 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Unclear Scope
Claim 12 recites: “a tokenised (smart) contract”. It is unclear whether the contract is tokenized, smart, or tokenized and smart. As such, the scope of the previously cited limitation is vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989). See MPEP 2171. Dependent claims 13 and 17 are rejected due to dependency on rejected parent claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-16  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170187535 A1.

As per claim 1, Middleton discloses,
generating a first blockchain transaction (¶ [0063], [0085]) comprising at least one first input representing a respective first asset transferrable from the second user to the first user (¶ [0063], [0086] “a first principal amount”), and at least one first output representing a respective second asset (¶ [0063], [0088] “a commit amount”), the second asset redeemable by providing a cryptographic signature of the first user and a cryptographic signature of the second user (¶ [0063], [0088]-[0090]),
generating a second blockchain transaction (¶ [0063], [0103]) having at least one second input representing a respective said second asset (¶ [0063], [0105] “the commit amount”), and at least one second output representing a respective third asset ( ¶ [0106] “a first refund amount”) transferrable from the first user to the second user, wherein said third asset is exchanged for a respective said first asset, and wherein said third asset is redeemable by providing a cryptographic signature of the first user and a cryptographic signature of the second user (¶ [0063], [0103], [0106], [0109]),


As per claim 2, Middleton discloses all the limitations of claim 1. Middleton also discloses,
wherein the second blockchain transaction has at least one third output representing a respective said first asset (¶ [0107] “a second refund output comprising a second refund amount”).

As per claim 3, Middleton discloses all the limitations of claim 1. Middleton also discloses,
wherein at least one said first input contains control data for generating a third  blockchain transaction (¶ [0085] “a first principal input of an inchoate commit transaction”, ¶ [0102] “Complete Commit Transaction Record” ¶ [0106] “a first refund amount”).

As per claim 4, Middleton discloses all the limitations of claim 1. Middleton also discloses,
wherein at least one said second asset is redeemable as a result of non-redemption of a said third asset, by providing the cryptographic signature of the first user (¶ [0103]-[0107], ¶ [0123] “a calculation … a first disbursement amount”).

As per claim 5, Middleton discloses all the limitations of claim 1. Middleton also discloses,
wherein at least one said second asset is redeemable, after expiry of a first locktime ¶ , by providing the cryptographic signature of the first user (¶ [0103]-[0107]),

As per claim 14, Middleton discloses all the limitations of claim 1. Middleton also discloses,
a blockchain network (¶ [0016] “network of communicating nodes running bitcoin software”),
at least one computing-based resource arranged to generate a blockchain transaction (¶ [0016] “Transactions  … are broadcast to the network”) and/or submit a blockchain transaction to a blockchain network (¶ [0016] “Nodes can validate transactions”).

As per claim 15, Middleton discloses all the limitations of claim 1. Middleton also discloses,
wherein at least one said first andior third asset comprises machine-executable code (¶ [0009] “cryptocurrencies”).

As per claim 6, Middleton discloses,
generating a fourth blockchain transaction having at least one fourth output representing a respective first asset (¶ [0061] “the disbursement transaction comprises a first joined modified principal and collateral disbursement output”) transferrable from 
receiving a first blockchain transaction comprising at least one first input representing a respective said first asset (¶ [0063], [0085]-[0086]), and at least one first output representing a respective second asset (¶ [0063], [0088]), the second asset being redeemable by providing a cryptographic signature of the first user and a cryptographic signature of the second user (¶ [0063], [0088]-[0090]),
submitting said first blockchain transaction to the blockchain (¶ [0085] “creating a complete commit transaction record”),
receiving a plurality of second b!ockchain transactions (¶ [0063], [0103]), each said second blockchain transaction comprising at least one respective second input representing a respective said second asset (¶ [0063], [0105]), and at least one respective second output representing a respective third asset (¶ [0106]) transferrable from the first user to the second user, wherein said third asset is exchanged for a respective said first asset, wherein said third asset is redeemable by providing a cryptographic signature of the first user and a cryptographic signature of the second user (¶ [0063], [0103], [0106], [0109]),
submitting a said second b!ockchain transaction to the blockchain (¶ [0112] “creates a complete refund transaction record”).

As per claim 7, Middleton discloses all the limitations of claim 6. Middleton also discloses,
submitting said fourth b!ockchain transaction to the blockchain (¶ [0126]).


As per claim 8, Middleton discloses all the limitations of claim 6. Middleton also discloses,
wherein the first blockchain transaction comprises at least one fifth output representing a respective fourth asset redeemable by providing the cryptographic signature of the second user (¶ [0126]-[0129] “disbursement amount”).

As per claim 9, Middleton discloses all the limitations of claims 6 and 8. Middleton also discloses,
wherein the fourth asset is redeemable as a result of non-redemption of a said third asset, by providing the cryptographic signature of the second user (¶ [0103]-[0107], ¶ [0123] “a calculation … a first disbursement amount”).

As per claim 10, Middleton discloses all the limitations of claims 6 and 8. Middleton also discloses,
wherein the fourth asset is redeemable after expiry of a second locktime, by providing the cryptographic signature of the second user (¶ [0123]-[0129]).

As per claim 11, Middleton discloses all the limitations of claim 6. Middleton also discloses,
wherein at least one said first andior third asset comprises machine-executable code (¶ [0009] “cryptocurrencies”).

As per claim 16, Middleton discloses all the limitations of claim 6. Middleton also discloses,
a blockchain network (¶ [0016] “network of communicating nodes running bitcoin software”),
at least one computing-based resource arranged to generate a blockchain transaction (¶ [0016] “Transactions  … are broadcast to the network”) and/or submit a blockchain transaction to a blockchain network (¶ [0016] “Nodes can validate transactions”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of McEachern in view of NPL: Curran et al. "Using the bitcoin blockchain as a botnet resilience mechanism." (2016): 2016-2017 (Curran).

As per claim 12, Middleton teaches,
a blockchain network (¶ [0063], [0085] “creating a complete commit transaction record”), (ii) is signed by the first user (¶ [0088]-[0090]),
sending, from the first user to the second user, one or more subsequent transactions (¶ [0063], [0103] “the second client signsan inchoate refund transaction record”),
submitting one of the subsequent transactions to the blockchain network, the submitted transaction having been signed by the second user (¶ [0103]-[0109]).

Middleton does not explicitly teach, however, Curran teaches,
(i) comprises a tokenised (smart) contract relating to an asset to be transferred from a second user to a first user (p. 10 “This blockchain introduces smart contracts, which are essentially scripts stored on the blockchain that can hold a balance and make decisions based on certain events”),
wherein each said subsequent transaction spends an output of the funding transaction (p. 9, section 3.2.1 “Owner 2 can now spend the received funds by including the a reference to this transaction”) and is signed by the first user (“cryptographically signing this new transaction with his private key”).
It would have been obvious before the effective file date to have employed the spending feature of Curran in Middleton. The motivation would be to improve availability of assets for disposition in the blockchain system of Middleton.

As per claim 17, combination of Middleton and Curran teach all the limitations of claim 12. Middleton also teaches,
a blockchain network (¶ [0016] “network of communicating nodes running bitcoin software”),
at least one computing-based resource arranged to generate a blockchain transaction (¶ [0016] “Transactions  … are broadcast to the network”) and/or submit a blockchain transaction to a blockchain network (¶ [0016] “Nodes can validate transactions”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Curran in further view of NPL: Decker et al. "A fast and scalable payment network with bitcoin duplex micropayment channels." Symposium on Self-Stabilizing Systems. Springer, Cham, 2015 (Decker).

As per claim 13, combination of Middleton and Curran teach all the limitations of claim 12. Middleton does not explicitly teach, however, Decker teaches,
wherein the method is a method of implementing and/or executing a micropayment channel on a blockchain (abstract “micropayment channels”).
It would have been obvious before the effective file date to have employed the micropayment channel feature of Decker in Middleton. The motivation would be to improve speed of transactions by removing commit operations associated with certain transactions in the blockchain system of Middleton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692